Jones, Judge,
delivered the opinion of the court:
The plaintiff, a captain in the United States Army, sues to recover increased rental and subsistence allowances because of a dependent mother, basing his claim upon sections 4, 5, and 6 of the act of June 10, 1922 (42 Stat. 625) as amended by the act of May 31,1924 (43 Stat. 250).
Section 4 of the 1922 act. (42 Stat. 625, 627) provides in part—
*710That tlie term “dependent” * * * shall' also include the mother of the officer providing that she is in. fact dependent upon him for her chief support-'
The facts are set forth jn detail in the findings and will not be repeated here.
Under the uniform rule announced by this court in' numerous decisions as to what constitutes the dependency of a mother under this sfatute the plaintiff in this case is entitled to recover.
The findings disclose that he was not only the chief support of his mother during the period of the claim, but that he 'was in fact her only support. While the mother had other children, all but one were in straitened financial'circumstances, and none of them rendered any substantial assistance toward her support. .
The plaintiff is entitled to recover the increased rental and subsistence allowances provided by law for an officer'of his rank, on account of a dependent mother, from March 12, 1935, to date of judgment herein. Entry of judgment, however, will await the receipt of a report from.' the General ■ Accounting Office showing the amount of the allowances due the plaintiff in accordance with this opinion. ■
It is so ordered.
Maddest, Judge; Whitaker, Judge; LittlltON, .Judge; and Whaley, Chief Justice, concur.
In accordance with the above opinion and upon reports from the General Accounting Office showing the amount due thereunder for the period from March 12,1935, to December 31,1940, to be $2,094.27, and for the period from January 1, 1941, to December 7, 1942, to be $876.10, a total of $2,970.37, and upon plaintiff’s motion for judgment, it was .ordered April 5, 1943, that judgment for the plaintiff be entered in the said sum of $2,970.37.